Mr. Justice MacLeary
delivered the opinion of the court.
The appeal in this case, taken by Attorney José Tous Soto in behalf of the Ponce & Guayama R. R. Co. from a decision of the Registrar of Property of Ponce, refusing to record an instrument relating to the sale of railroad franchises and other properties, has been duly considered.
As counsel for the appellant admits that the appeal was taken after the expiration of the period of 20 days allowed by the law therefor, and that any defect noted by the registrar is the same, inasmuch as the law does not distinguish between curable and incurable defects, it is held that the appeal taken by Attorney José Tous Soto in behalf of the Ponce & Guayama R. R. Co. cannot be decided, and the documents presented to the registrar are hereby ordered to be returned, together with á certified copy of this order, for the information of the parties in interest, and for such other purposes, as may be proper in law.

Dismissed.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.